

117 HR 2782 IH: Woman’s Right To Know Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2782IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mrs. Hartzler (for herself, Mr. Duncan, Mr. Gohmert, Mrs. Miller of Illinois, Mrs. Hinson, Mr. Sessions, Mr. Mooney, Mr. Steube, Mr. Gosar, Mr. Weber of Texas, Mr. Mann, Mr. Lamborn, Mr. Jackson, Mr. Norman, and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure that women seeking an abortion are notified, before giving informed consent to receive an abortion, of the medical risks associated with the abortion procedure and the major developmental characteristics of the unborn child.1.Short titleThis Act may be cited as the Woman’s Right To Know Act.2.Requirement of informed consent(a)In general(1)Requirement of compliance by providersAny abortion provider, acting in or affecting interstate or foreign commerce, who knowingly performs, or attempts to perform, any abortion shall comply with the requirements of this section.(2)Review of medical risks and unborn health statusAn abortion provider who intends to perform, or attempt to perform, an abortion may not perform any part of the abortion procedure without first obtaining a signed Informed Consent Authorization form in accordance with this subsection.(3)Informed consent authorization form(A)In generalThe Informed Consent Authorization form required under this subsection shall—(i)be presented in person by the abortion provider 24 hours prior to performing, or attempting to perform, the abortion to the woman seeking the abortion; and (ii)consist of—(I)a statement by the abortion provider indicating—(aa)the probable gestational age, in completed days, of the child;(bb)all medical risks associated with the specific abortion procedure; and(cc)the major developmental characteristics of unborn children at such gestational age, including the presence of a heartbeat, the ability to react to painful stimuli, and the development of organs, appendages, and facial features;(II)a statement that the requirements of this subsection are binding upon the abortion provider and all other medical personnel, that such abortion providers and medical personnel are subject to criminal and civil penalties for violations of these requirements, and that a woman on whom an abortion has been performed may take civil action if these requirements are not followed; and(III)an affirmation that each individual signing the Informed Consent Authorization form has filled out the form to the best of his or her knowledge and understands the information contained in the form.(B)Signatories requiredThe Informed Consent Authorization form required under this subsection shall be signed in person by the woman seeking the abortion, the abortion provider performing or attempting to perform the abortion, and a witness.(C)Retention of consent formThe abortion provider performing or attempting to perform an abortion shall retain the signed Informed Consent Authorization form required under this subsection in the patient's medical file.(D)Requirement for data retentionParagraph (j)(2) of section 164.530 of title 45, Code of Federal Regulations, shall apply to the Informed Consent Authorization form required to be placed in a patient's medical file pursuant to subparagraph (C) in the same manner and to the same extent as such paragraph applies to documentation required by paragraph (j)(1) of such section.(4)ExceptionsThe requirements of this subsection shall not apply if, in reasonable medical judgment, compliance with paragraph (2) would pose a greater risk of—(A)the death of the pregnant woman; or(B)the substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions, of the pregnant woman.(b)Penalty for failure To comply(1)Civil penalty(A)Enforcement by Attorney GeneralThe Attorney General shall commence a civil action in an appropriate district court of the United States under this subsection against any abortion provider who knowingly commits a violation of subsection (a).(B)PenaltyIn a civil action under subparagraph (A), the court may, to vindicate the public interest, assess a civil penalty against the abortion provider in an amount—(i)not less than $100,000 and not more than $150,000, for each such violation that is adjudicated in the first proceeding against such abortion provider under this subsection; or(ii)not less than $150,001 and not more than $250,000, for each such violation that is adjudicated in a subsequent proceeding against such abortion provider under this subsection.(C)NotificationUpon the assessment of a civil penalty under subparagraph (B), the Attorney General shall notify the appropriate State medical licensing authority.(D)No penalties for pregnant womenA pregnant woman shall not be subject to any penalty under this section.(2)Private right of action(A)In generalA woman or a parent of a minor upon whom an abortion has been performed in violation of subsection (a) may commence a civil action against the abortion provider for appropriate relief. (B)Appropriate reliefAppropriate relief in a civil action under this paragraph includes—(i)objectively verifiable money damages for all injuries, psychological and physical, occasioned by the violation;(ii)statutory damages equal to 3 times the cost of the abortion; and(iii)punitive damages.(C)Attorney's fees for plaintiffThe court shall award a reasonable attorney's fee as part of the costs to a prevailing plaintiff in a civil action under this paragraph.(D)Attorney's fees for defendantIf a defendant in a civil action under this paragraph prevails and the court finds that the plaintiff's suit was frivolous, the court shall award a reasonable attorney's fee in favor of the defendant against the plaintiff.(E)Awards against womanIn any civil action under this paragraph, no damages or other monetary relief, and no attorney's fees except as provided under subparagraph (D), may be assessed against the woman upon whom the abortion was performed or attempted.(c)PreemptionNothing in this Act or the amendments made by this Act shall be construed to preempt any provision of State law to the extent that such State law establishes, implements, or continues in effect disclosure requirements regarding abortion or penalties for failure to comply with such requirements that are more extensive than those provided under the amendment made by this Act. (d)Rule of constructionNothing in this Act shall be construed to prohibit an abortion provider from presenting the information required under subsection (a) to a pregnant woman at the same time as acquiring informed consent for an abortion from such woman in accordance with State law, provided that the presentation of such information occurs at least 24 hours before the abortion. (e)DefinitionsIn this section:(1)AbortionThe term abortion means the use or prescription of any instrument, medicine, drug, or any other substance or device—(A)to intentionally kill the unborn child of a woman known to be pregnant; or(B)to intentionally terminate the pregnancy of a woman known to be pregnant, with an intention other than—(i)after viability to produce a live birth and preserve the life and health of the child born alive; or(ii)to remove a dead unborn child.(2)Abortion providerThe term abortion provider means a person—(A)licensed to practice medicine and surgery or osteopathic medicine and surgery; or (B)otherwise legally authorized to perform an abortion. (3)AttemptThe term attempt, with respect to an abortion, means conduct that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in performing an abortion.(4)MinorThe term minor means an individual who has not attained the age of 18 years.(5)PerformThe term perform, with respect to an abortion, includes inducing an abortion through a medical or chemical intervention including writing a prescription for a drug or device intended to result in an abortion.(6)Reasonable medical judgmentThe term reasonable medical judgment means a medical judgment that would be made by a reasonably prudent abortion provider, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved.(7)Unborn childThe term unborn child means an individual organism of the species homo sapiens, beginning at fertilization, until the point of being born alive as defined in section 8(b) of title 1, United States Code.(8)WomanThe term woman means a female human being whether or not she has reached the age of majority. 